                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                            DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                            DATE FILED: 5/12/2021
  ----------------------------------------------------------------------X
                                                                        :
  DILENIA PAGUADA, on behalf of herself and all                         :
  others similarly situated,                                            :
                                                                        :             1:21-cv-1096-GHW
                                                  Plaintiff,            :
                                                                        :                   ORDER
                               -against-                                :
                                                                        :
  HANDY SEAFOOD INCORPORATED,                                           :
                                                                        :
                                                  Defendant.            :
                                                                        :
----------------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:
         The Court has been informed that this case has settled. Accordingly, it is hereby

ORDERED that this action be conditionally discontinued without prejudice and without costs;

provided, however, that within thirty (30) days of the date of this Order, the parties may submit to

the Court their own Stipulation of Settlement and Dismissal. 1 Otherwise, within such time Plaintiff

may apply by letter for restoration of the action to the active calendar of this Court in the event that

the settlement is not consummated. Upon such application for reinstatement, the parties shall

continue to be subject to the Court’s jurisdiction, the Court shall promptly reinstate the action to its

active docket, and the parties shall be directed to appear before the Court, without the necessity of

additional process, on a date within ten (10) days of the application, to schedule remaining pretrial

proceedings and/or dispositive motions, as appropriate. This Order shall be deemed a final

discontinuance of the action with prejudice in the event that Plaintiff has not requested restoration


1
  As explained in Rule 4(E) of the Court’s Individual Rules of Practice in Civil Cases, the Court will not retain
jurisdiction to enforce confidential settlement agreements. If the parties wish that the Court retain
jurisdiction to enforce the agreement, the parties must place the terms of their settlement agreement on the
public record.
of the case to the active calendar within such 30-day period.

        The Clerk of Court is further directed to terminate all pending motions, adjourn all

remaining dates, and to close this case.

         SO ORDERED.

 Dated: May 12, 2021                                _____________________________________
 New York, New York                                          GREGORY H. WOODS
                                                            United States District Judge




                                                   2
